FERGUSON, Judge
(concurring in the result):
I concur in the result.
As the accused was on active duty at the time he committed the offense with which he was charged and had voluntarily returned to active duty at the time of his trial, jurisdiction existed to try him by court-martial for the murder of Felicitas Georg in Wies-baden, Germany, a crime punishable by *659confinement for five years or more and not triable in a United States District Court. Uniform Code of Military Justice, Article 3 (a), 10 USC § 803; United States v Gallagher, 7 USCMA 506, 22 CMR 296.
I completely disassociate myself from the conclusion of the principal opinion that Code, supra, Article 3(a), may be constitutionally utilized as the basis for the exercise of jurisdiction over a member of the reserve forces not on active duty for an offense committed while he was on active duty. I deem Toth v Quarles, 350 US 11, 76 S Ct 1, 100 L ed 8 (1955), as well as our language in United States v Blue, 3 USCMA 550, 13 CMR 106, and United States v Speller, 8 USCMA 363, 24 CMR 173, to be dispositive of Judge Latimer’s contention. Accordingly, I am able to join only in the result which he reaches.